DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-28 and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (U.S. Patent No. 5,884,523, hereinafter Cheng) in view of Victor (U.S. Patent No. 3,049,926, hereinafter Victor.)
	With respect to Claim 31, Cheng discloses a scooping and leveling device [see fig 2 unless otherwise noted], comprising: an elongated scoop arm [11]; a scoop [1] disposed at a first end of the scoop arm; and a leveling element [2 and 21]; wherein the scoop has a concave interior and a substantially planar rim; wherein the leveling element has a leveling arm [2] coupled to the scoop arm [11], and a leveling bar [21] disposed at a first end of the leveling arm; wherein the leveling bar has substantially the same size and shape as at least a portion of the substantially planar rim of the scoop; wherein the leveling arm is coupled to the scoop arm such that the leveling element is movable between a first position [fig 1] and a second position [fig 3]; wherein in the first position, the leveling element is disposed such that the leveling bar is disposed on the at least a portion of the substantially planar rim of the scoop; and wherein in the second position, the leveling element is disposed such that the first end of the leveling arm is pushed beyond a far end of the substantially planar rim of the scoop. 

	Victor discloses a similar leveling vessel, see figs 6 and 9, wherein the leveling arm [104] and the leveling bar [106] are of the same thickness, each having respective top and bottom surfaces arranged in the same respective planes.  Column 6, lines 48-51 shows that 104 and 106 in figure 9 correspond to 64 and 66 in figure 6.  Figure 9 shows a side view where the elements clearly have respective top and bottom surfaces arranged in the same respective planes while fig 6 better shows remaining relevant features. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Cheng such that the leveling arm and the leveling bar are of the same thickness, each having respective top and bottom surfaces arranged in the same respective planes for the benefit of having a more compact device with less materials used.
	Further citations will refer to Cheng unless otherwise noted.
	With respect to Claim 24, the combination of Cheng and Victor disclose that the leveling bar has substantially the same size and shape as at least a portion of the substantially planar rim of the scoop, clear from fig 1, but not substantially the same size and shape as a portion of the substantially planar rim of the scoop.  Note that due to the doctrine of claim differentiation, Cheng’s cover ring 21 having substantially the same size and shape of the entirety of Chen’s scooping cup 1 preclude the ring from anticipating only a portion.
	However, the configuration of Cheng's leveling bar is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. 
	See MPEP 2144.04-B.

	With respect to Claim 26, the combination of Cheng and Victor disclose that the leveling bar [21] is a circular arc rather than a semi-circular arc as claimed.  
	However, the configuration of Cheng's leveling bar is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. 
	See MPEP 2144.04-B.  
	With respect to Claim 27, the combination of Cheng and Victor that the leveling arm is coupled to the scoop arm such that the leveling arm slides longitudinally along the scoop arm.  See figs 1 and 3.
	With respect to Claim 28, the combination of Cheng and Victor disclose that the leveling arm includes a textured portion [unlabeled part on top of 2 where 2 connects to 22].
	With respect to Claim 32, the combination of Cheng and Victor disclose further comprising a guide pin [if you consider the side planar surface of 31 as the tamper and 32 as the handle, then 3b is a guide pin on the end of the surface and opposite 32] disposed on an end of the tamper opposite the handle.
	With respect to Claim 33, the combination of Cheng and Victor disclose that the leveling bar [21] is flat.
	With respect to Claim 34, the combination of Cheng and Victor disclose further comprising a handle [31, 32 and adjacent concave side surfaces] disposed at a second end of the scoop arm, and a tamper [Either the concave side surfaces or the rear end of the casings 31, 32 are capable of being used to tamp down material such as powdered milk or coffee, as such these portions are capable of functioning as a tamper] disposed at an end of the handle opposite the scoop arm. 
.
4.	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cheng and Victor in further view of Rea (U.S. Publication No. 2005/0017028, hereinafter Rea).
	With respect to Claim 29, the combination of Cheng and Victor does not disclose that the leveling arm is coupled to the scoop arm such that the leveling arm pivots about a point on the scoop arm.
	Rea discloses a leveling arm [34; fig 1] that is coupled to the scoop arm [14] such that the leveling arm pivots [clear from figs 1 and 5] about a point on the scoop arm.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the combination of Cheng and Victor such that the leveling arm is coupled to the scoop arm such that the leveling arm pivots about a point on the scoop arm for the benefit of having two separate parts that could be purchased or repaired independently.  
Response to Arguments
Applicant's arguments filed 08 September 2020 have been fully considered but they are moot as they do not pertain to the current rejection.  
	 The arguments pertain solely to newly amended limitations and thus are addressed by the new combination of references as seen in the body of the rejection above.
The applicant argues that it would be unreasonable to modify Cheng to have a leveling arm and leveling bar of the same thickness since Cheng requires a non-planar rim in order to heap the powdered material into the scoop before leveling. The examiner disagrees.  The applicant provides no evidence to the assertion that the examiner’s proposed modification wouldn’t be capable to heaping the material above the rim of the scoop.  The examiner can 
The applicant further argues that the leveling bar and leveling arm in Victor are clearly non-planar with the extension being thicker than the leveling arm. The exact relationship between the arm and cover isn’t clear from figures 6 alone, which is why the examiner additionally points to figure 9. The side profile view clearly shows that the leveling arm 106 is co-planar with the cover 104. 
Finally, the applicant asks for clarity regarding the purported benefit of Rea and why replacing a sliding arm with a pivoting arm would make the device modular.  The purported benefit is to make the arm and cover modular rather than integral and this could let one purpose and repair the pieces separately.  This is a well know advantage of modularity and a reason why many products are made modular.  One could purchase the scoop and leveling arm independently, based on their needs, and if one breaks, you can replace just the broken component.  The examiner doesn’t contend that replacing a sliding arm with a pivoting arm makes the device modular, rather Rea shows a pivoting arm that is modular, see figure 1.  If one of ordinary skill in the art wished to have this benefit, they could replace the sliding arm with Rea’s modular pivoting arm.  

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551.  The examiner can normally be reached on 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEX T DEVITO/Examiner, Art Unit 2855					                                           
                                                                        
                                                                                                                                                                                                                                                                                                                                     
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855